PER CURIAM.
Keith Canty appeals from the summary denial of his motion, pursuant to Florida Rule of Criminal Procedure 3.800(a), to correct illegal sentence (styled as a “Motion for Jail Time Credits”). On appeal from a summary denial of a Rule 3.800 *295motion, this Court must reverse unless the postconviction record conclusively shows that defendant is entitled to no relief. Fla. R.App. P. 9.141(b)(2)(d).
Because the record now before us fails to make the required showing, we reverse the order and remand for a hearing or for the attachment of record excerpts conclusively showing that the appellant is entitled to no relief.
Reversed and remanded with instructions.